            Case 1:19-cr-10286-PJB Document 55 Filed 07/21/21 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                     )
                                             )
       v.                                    )
                                             )      CRIMINAL NO. 19-CR-10286-PJB
MATTHEW MURPHY,                              )
                                             )
                      Defendant              )


                      GOVERNMENT’S SENTENCING MEMORANDUM


       Defendant Matthew Murphy pled guilty to the above-docketed indictment, which charges

him with five counts of sexual exploitation of children, in violation of 18 U.S.C. § 2251. For the

reasons discussed below, the government respectfully requests that this Court impose a below-

Guideline sentence, which includes a term of incarceration of 600 months and 60 months of

supervised release.

I.     Facts

       The government relies on and incorporates the facts as set forth in the statement of

offense conduct in paragraphs 9 through 21 of the Presentence Investigation Report (“PSR”).

Essentially, the defendant pretended to be a teenage girl, persuaded boys to send “her” naked

photos, and then used those photos as leverage to extort the boys. The defendant threatened

exposure – to friends, family, school, police – in his efforts to obtain more sexual imagery of

some boys. PSR ¶¶ 10-12, 18. He also extorted his victims for other reasons: to obtain access to

some boys’ Snapchat accounts so he could troll for additional victims; and to degrade some boys

by making them dress up in women’s underwear, making them hurt themselves or spread

excrement on themselves, making them photograph themselves in public or when they were with

their friends, making them masturbate on command or penetrate themselves with foreign objects,
           Case 1:19-cr-10286-PJB Document 55 Filed 07/21/21 Page 2 of 6




 and even making one boy ejaculate into a food item and eat it. PSR ¶¶ 18-19, 21. The defendant

 backed up his threats of exposure by sending some of the victims pictures of themselves or of

 other kids. PSR ¶¶ 20, 21. The defendant also sent illicit pictures of at least one victim to

 another Snapchat user. PSR ¶ 21.

 II.    Sentencing Guideline Calculation

        Based on its computation of the defendant’s total offense level as 51 (which should be

 considered as 43, pursuant to USSG Chapter 5, Part A, comment n.2) and his criminal history

 category as I, the United States Probation Office (“Probation”) has computed a Guideline

 sentence in this case to include incarceration for life; the Guideline range of supervised release is

 five years to life.   The government agrees with Probation’s calculation of the defendant’s

 Offense Level and Criminal History Category, and thus agrees with its determination of his

 Guideline sentencing range (“GSR”) as outlined above.          The government also agrees with

 Probation’s treatment of the defendant’s objections to the PSR. For the reasons herein and to be

 articulated at the sentencing hearing, the government is recommending a downward variance

 from the GSR.

III.    Restitution

        Only two of the 15 charged victims are requesting restitution. Those requests are modest:

 Minor A is requesting $550.00 and Minor J is requesting $370.00, both as compensation for out-

 of-pocket co-payments for mental health counseling. Documentation supporting those requests

 has been provided to counsel for the defendant on this date. Counsel for the defendant has

 agreed to these amounts. The government submits that these requested amounts are reasonable

 determinations of the losses incurred and reasonably projected to be incurred in the future

 proximately caused by the defendant’s offenses. 18 U.S.C. § 2259(c)(2).               The victims’



                                                  2
           Case 1:19-cr-10286-PJB Document 55 Filed 07/21/21 Page 3 of 6




 submissions demonstrate that the losses are attributable to the statutory sources, namely medical

 services, which are “relevant losses incurred by the victim.” 18 U.S.C. § 2259(c)(2)(A)-(F).

IV.     Application of the Section 3553(a) Factors

        For the reasons herein, and to be articulated at the sentencing hearing, the government

 submits that its recommended sentence is reasonable, and necessary in this case, to promote

 respect for the law, to adequately punish the defendant for his criminal conduct, to deter him and

 others from offending in the same ways again, and to protect the public.

        The seriousness of this defendant’s crimes cannot be understated. The scope of his

 offending is both breathtaking and heartbreaking. There are 15 victims who were positively

 identified and interviewed by law enforcement, and whose victimization is incorporated into the

 offense conduct. There are at least 20 others who have been identified but who declined to

 engage with law enforcement. There are hundreds of other Snapchat users, apparently minors,

 who the defendant was talking to but who could not be identified by law enforcement. The most

 troubling and terrifying aspect of these staggering numbers is that they were discovered only

 because one child – Minor A – came forward, no longer able to manage the stress and trauma of

 his manipulation by the defendant.

        The scope of the offense here involves more than just an accounting of “how many”

 children fell prey to the defendant. Less easily computed – that is, quantified – is “how” the

 defendant victimized those children and how that victimization left its mark on each identified

 victim. The degradation, humiliation, and, in some cases, torture of these children is hard to

 read about, which begs the question: how can we understand how hard it was to endure? Any

 suggestion that the defendant’s sadistic manipulation is any less serious than if he had abused

 them in person must be rejected. The statements submitted by and on behalf of some of the



                                                 3
          Case 1:19-cr-10286-PJB Document 55 Filed 07/21/21 Page 4 of 6




victims show that premise to be false. Would the victims who were forced to insert foreign

objects into their bodies feel differently if it had been the defendant wielding the object rather

than wielding threats of exposure if they didn’t do it? Maybe. But “different” is not the same as

“less serious.” The fact that more than one victim contemplated suicide as the only way to

escape the defendant speaks volumes. The fact that the defendant also contemplated suicide at

some point in his youth does not excuse his behavior. Conversely, it should have served as a

motivation for empathy for the unsuspecting boys that fell into his trap.

       Furthermore, the defendant violated a position of trust. As a Boy Scout leader, he was

looked to as not just a leader in name, but also a mentor, a friend, and a role model in practice,

based on the persona that he projected to those in his orbit. In that respect, Matthew Murphy is

every parent’s worst nightmare: a predator hiding in plain sight. The fact that no one in the

defendant’s family ever suspected him of the depravity outlined in the PSR is frightening; it

signals to the government that he poses a true danger to the public. That is, if the people closest

to the defendant – his family, his Scouting community – were not keyed in to the predatory

nature of his relationship with Minor A, how can this Court expect any other person to see

through his non-threatening, functional public and private persona once he is released?

       This defendant, through the crimes documented in this case, has demonstrated himself to

be a manipulative, deceitful, serial offender. His participation in programming while in pretrial

detention does not undercut the significance of the fact that prior to being caught, there was no

demonstrated ability or attempt to cease, control, or even understand his behavior. (To be clear,

the government agrees that significant mental health / behavioral therapy and oversight is a

necessary component of the term of supervised release, and that the defendant would be well-

served by taking advantage of whatever programming is available to him while he is



                                                 4
          Case 1:19-cr-10286-PJB Document 55 Filed 07/21/21 Page 5 of 6




incarcerated.) In order to accomplish all the goals of sentencing, however, the defendant must be

sentenced to a truly significant term of imprisonment.

       The government recognizes that it is difficult to quantify exactly how much time would

satisfy the Court’s obligation to impose a sentence that is just, that would adequately deter both

this defendant and others who might commit the same types of opportunistic crimes against

children, and that would protect the most vulnerable members of our society. What is clear is

that this is not a case that merits the minimum possible punishment allowable by law. It is

devastating.   Ultimately, this Court can be confident that the government’s recommended

sentence will achieve all of these goals of sentencing.

                                         CONCLUSION

       For the foregoing reasons, along with those to be outlined at the sentencing hearing, the

government respectfully recommends that this Court impose a sentence of 600 months in prison

and a period of five years of supervised release. Such a sentence would be sufficient, but not

greater than necessary, to reflect the seriousness of the offense and the goals of sentencing.



                                              Respectfully Submitted,

                                              NATHANIEL R. MENDELL
                                              Acting United States Attorney

Dated: July 21, 2021                  By:     /s/ Anne Paruti
                                              Anne Paruti
                                              Assistant United States Attorney
                                              One Courthouse Way, Suite 9200
                                              Boston, MA 02210
                                              (617) 748-3100




                                                 5
          Case 1:19-cr-10286-PJB Document 55 Filed 07/21/21 Page 6 of 6




                                CERTIFICATE OF SERVICE

I, Anne Paruti, hereby certify that the foregoing was filed through the Electronic Court filing
system and will be sent electronically to the registered participant as identified on the Notice of
Electronic filing:



Date: July 21, 2021                          /s/ Anne Paruti_______________
                                             Anne Paruti
                                             Assistant United States Attorney




                                                6
